UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4605
KIMBERLY MOFFETT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-97-185-MU)

                      Submitted: May 31, 2001

                      Decided: June 28, 2001

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Rodney E. Alexander, MAYER, BROWN & PLATT, Charlotte,
North Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Gretchen C.F. Shappert, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MOFFETT
                              OPINION

PER CURIAM:

   Kimberly Moffett pleaded guilty to one count of conspiracy to dis-
tribute cocaine base, in violation of 21 U.S.C.A. § 846 (West 1999).
She now appeals her conviction and 120-month sentence. We affirm.

   Moffett first attacks the validity of her guilty plea, arguing that it
lacked a sufficient factual basis and that she did not fully comprehend
the charge against her. We accord great deference to the manner in
which a district court conducts a Fed. R. Crim. P. 11 proceeding, and
evaluate alleged Rule 11 violations under a harmless error standard.
See United States v. DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991).
We vacate a conviction resulting from a guilty plea only if the trial
court’s violation of Rule 11 affects the defendant’s substantial rights.
Id. at 117.

   Here, we find no basis for vacating Moffett’s guilty plea. The dis-
trict court informed her of the elements of the crime charged—a sim-
ple conspiracy. Moffett acknowledged that she was, in fact, guilty of
conspiracy to distribute in excess of 1.5 kilograms of cocaine base.
Further, at sentencing, she acknowledged that she had accepted
money in exchange for allowing drug dealers to use her home for
drug transactions. There was a clear factual basis for the plea, and our
review of the guilty plea transcript reveals that Moffett was fully
aware of the nature of the crime to which she was pleading guilty.

   Moffett did not object to the district court’s failure to reduce her
offense level for her allegedly minor role in the offense or to the
court’s finding her responsible for 1.5 kilograms of cocaine base.
"Absent plain error, appellate review of a sentence is waived when
the defendant fails to object to the sentence calculation in the district
court." United States v. Grubb, 11 F.3d 426, 440 (4th Cir. 1993). We
find no plain error, given Moffett’s admissions that she was responsi-
ble for 1.5 kilograms of cocaine base and that she facilitated drug
transactions at her home in exchange for money.

  Finally, Moffett asserts that counsel was ineffective for failing to
complain about the alleged sentencing errors. Because ineffectiveness
                      UNITED STATES v. MOFFETT                       3
does not conclusively appear on the face of the record, we shall not
consider this claim on direct appeal. See United States v. Martinez,
136 F.3d 972, 979 (4th Cir. 1998).

   We therefore affirm. We dispense with oral argument because the
facts and legal contentions are fully presented in the materials before
us and argument would not aid the decisional process.

                                                          AFFIRMED